An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1183
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 6 May 2014


STATE OF NORTH CAROLINA

      v.                                       Person County
                                               Nos. 13 CRS 329-30
DEZMOND HARDISON SHINE



      Appeal by defendant from judgments entered 14 June 2013 by

Judge W. Osmond Smith, III, in Person County Superior Court.

Heard in the Court of Appeals 7 April 2014.


      Attorney General Roy Cooper, by Associate Attorney General
      Christopher McLennan, for the State.

      Sue Genrich Berry for defendant-appellant.


      ELMORE, Judge.


      Defendant appeals from judgments entered upon revocation of

his probation.        Because the trial court entered the necessary

findings of fact in support of revocation, we affirm.

       Defendant pled guilty to four counts of sale of cocaine on

22   March   2012.      The   trial    court     sentenced    defendant     to   two

consecutive      prison     terms     of   ten    to    twelve     months     each,
                                        -2-
suspended,   and    placed     defendant      on   supervised    probation   for

thirty-six months.

       Violation reports filed on 18 March 2013 charged defendant

with violating multiple conditions of his probation, including

the regular condition that he “[c]ommit no criminal offense in

any jurisdiction.”        N.C. Gen. Stat. § 15A-1343(b)(1) (2013).

Specifically, the reports alleged that defendant committed the

crimes of (1) possession with intent to manufacture, sell, or

deliver (“PWIMSD”) a Schedule II controlled substance, and (2)

maintaining a vehicle, dwelling, or place for keeping or selling

a controlled substance on 5 March 2013, and that the “CHARGES

ARE PENDING . . . IN PERSON COUNTY DISTRICT COURT.”

       At defendant’s revocation hearing, Roxboro Police Officer

Ryan Ford testified that he stopped a car driven by defendant on

the afternoon of 5 March 2013.                The passenger seated in the

front seat had an open container of alcohol.               Defendant told the

officer   that     the   car   “was     leased     to    his   girlfriend    from

Enterprise.”      Officer Ford stated during the hearing that “when

I asked him if there was anything in the trunk, [defendant]

immediately . . . became nervous, and he actually approached the

trunk, and . . . said there was nothing in there[.]”                    Officer

Ford   searched    the   trunk    and    found     “25    individual   packaged
                                           -3-
baggies of crack cocaine.”                Defendant acknowledged that he did

not have a driver’s license but disavowed any knowledge of the

cocaine.

    At the conclusion of the hearing, the trial court announced

as follows:

              The Court finds the defendant violated the
              valid conditions of his probation as alleged
              in each case.     With regard to paragraph
              number six in one case and f[our] in the
              other case, the Court finds he committed the
              crime of possession with intent to sell and
              deliver a Schedule II controlled substance.
              I do not find, I’m not reasonably satisfied
              he violated the crime of maintaining a
              vehicle to violate the laws.

Based    on   this    finding,      the    trial       court   revoked   defendant’s

probation     and    activated     the     sentences      as   originally   imposed.

The trial court credited defendant with the forty-nine days of

prior confinement.              Defendant gave notice of appeal in open

court.

    Defendant claims that the trial court erred in revoking his

probation     for    commission      of    a     new   criminal   offense   without

making proper findings of fact to support the revocation.                         He

notes that, because he had not been convicted of the pending

charges alleged in the violation reports, the trial court was

required      to    make   an    independent       determination     that   he   had

committed a new offense in violation of N.C. Gen. Stat. § 15A-
                                             -4-
1343(b)(1).        Defendant contends that the trial “court fail[ed]

to   find       facts        to   support       an     independent       judgment     of

revocation[.]”

     Initially,         we    note    that    defendant      committed    his    alleged

probation violations subsequent to the 1 December 2011 effective

date of the Justice Reinvestment Act of 2011 (“JRA”).                           See 2011

N.C. Sess. Laws 192, § 4.(d); 2011 N.C. Sess. Laws 412, § 2.5.

“[F]or probation violations occurring on or after 1 December

2011,     the    JRA     limited      trial        courts’   authority     to     revoke

probation to those circumstances in which the probationer: (1)

commits a new crime in violation of N.C. Gen. Stat. § 15A-

1343(b)(1); (2) absconds supervision in violation of N.C. Gen.

Stat.   §    15A-1343(b)(3a);          or     (3)    violates    any     condition    of

probation after serving two prior periods of                       [confinement in

response to violation] under N.C. Gen. Stat. § 15A-1344(d2).”

State v. Nolen, __ N.C. App. __, __, 743 S.E.2d 729, 730 (2013)

(citing     N.C.   Gen.       Stat.    §     15A-1344(a)     (2013)).       Therefore,

although the trial court found additional violations alleged by

the probation officer, we confine our review to the violation

that resulted in revocation – defendant’s commission of a new

crime in violation of N.C. Gen. Stat. § 15A-1343(b)(1).

     In order to revoke probation, “[a]ll that is required is
                                        -5-
that the evidence be sufficient to reasonably satisfy the judge

in the exercise of his sound discretion that the defendant has

willfully violated a valid condition of probation.”                       State v.

White, 129 N.C. App. 52, 58, 496 S.E.2d 842, 846 (1998), aff’d

in part, disc. review improvidently allowed in part, 350 N.C.

302, 512 S.E.2d 424 (1999).          The trial court is required to make

findings      of   fact     pursuant      to   N.C.    Gen.     Stat.      §      15A-

1345(e)(2013).           “The findings of fact by the judge must show

he     exercised   his     discretion     to    that   effect.”           State    v.

Williamson, 61 N.C. App. 531, 534, 301 S.E.2d 423, 426 (1983)

(citation omitted).          Moreover, “[t]he minimum requirements of

due process in a final probation revocation hearing” require

written “findings of fact as to the evidence relied on” and the

“reasons for revoking probation.”              Id. at 533-34, 301 S.E.2d at

425.

       We find no merit to defendant’s position.                  The judgments

entered by the trial court incorporate the contents of the sworn

violation     reports     and   include    findings     “that    the      defendant

violated each of the conditions of [his] probation as set forth”

in     the   reports’     numbered   paragraphs,       and    that   he     did    so

“willfully and without valid excuse[.]”                See generally State v.

Duncan, 270 N.C. 241, 246, 154 S.E.2d 53, 58 (1967) (deeming the
                                          -6-
verified violation report to be competent evidence of probation

violations).         Regarding the allegation that defendant violated

N.C. Gen. Stat. § 15A-1343(b)(1) by committing the new offenses

of PWIMSD a Schedule II controlled substance and maintaining a

vehicle      for    keeping    or   selling      a   controlled    substance,    the

judgments specify that the trial court did “NOT FIND DEFENDANT

WILLFUL[] OF MAINTAINING A VEHICLE[.]”                  Finally, the trial court

found that it was authorized to “revoke defendant’s probation

for   the    willful       violation   of    the     condition[]   that   he[]   not

commit      any    criminal    offense,     G.S.     15A-1343(b)(1)[.]”      These

findings fully support revocation under N.C. Gen. Stat. § 15A-

1344(a).      State v. Henderson, 179 N.C. App. 191, 197, 632 S.E.2d

818, 822 (2006); State v. Monroe, 83 N.C. App. 143, 146, 349

S.E.2d 315, 317 (1986).

      Although       not    designated      as   a   separate   argument   in    his

appellate brief, defendant also suggests that the evidence was

insufficient to support a finding by the trial court that he

possessed the cocaine found in the car’s trunk by Officer Ford.

We do not agree.           Given the minimal proof standard that prevails

at a revocation hearing, the sworn violation reports filed by

the probation officer and Officer Ford’s hearing testimony were

more than adequate to support the trial court’s findings.                        See
                                     -7-
State v. Tisdale, 153 N.C. App. 294, 298, 569 S.E.2d 680, 682

(2002) (“[W]here contraband material is found in a vehicle under

the   control   of   an   accused,   even   though   the   accused   is   the

borrower of the vehicle, this fact is sufficient to give rise to

an inference of knowledge and possession which may be sufficient

to carry the case to the jury.”) (citations and quotation marks

omitted); see also Duncan, 270 N.C. at 246, 154 S.E.2d at 58.

      Affirmed.

      Judges McGEE and DAVIS concur.

      Report per Rule 30(e).